Case: 22-10417         Document: 00516588550           Page: 1      Date Filed: 12/23/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                      No. 22-10417
                                    Summary Calendar                                FILED
                                                                            December 23, 2022
                                                                               Lyle W. Cayce
   United States of America,                                                        Clerk

                                                                    Plaintiff—Appellee,

                                            versus

   Darrius Ferguson,

                                                                Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                                USDC No. 4:21-CR-30-3


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Darrius Ferguson acted as a “pimp” for a minor victim (MV1),
   working with his co-defendant, Qumain Black, and traveling with MV1 to
   cities throughout Oklahoma and Texas so that MV1 could engage in
   commercial sex work. Ferguson pleaded guilty to one count of conspiracy to
   commit sex trafficking of a minor, 18 U.S.C. § 1594(c) (§ 1591(a)(1) & (b)(2)).



          *
              This opinion is not designated for publication. See 5th Circuit Rule 47.5.
Case: 22-10417      Document: 00516588550           Page: 2    Date Filed: 12/23/2022




                                     No. 22-10417


   He was sentenced to a within-guidelines sentence of 190 months of
   imprisonment and a 10-year period of supervised release. His offense level
   included a two-level enhancement for unduly influencing a minor to engage
   in a prohibited sex act pursuant to U.S.S.G. § 2G1.3(b)(2)(B). Ferguson
   contends the district court committed procedural error when it applied the
   enhancement.
          This court reviews the district court’s interpretation and application
   of the Sentencing Guidelines de novo and its findings of fact for clear error.
   See United States v. Serfass, 684 F.3d 548, 550 (5th Cir. 2012); see also United
   States v. Delgado-Martinez, 564 F.3d 750, 752 (5th Cir. 2009) (recognizing
   that the district court commits a procedural error if it miscalculates the
   advisory guidelines range). “There is no clear error if the district court’s
   finding is plausible in light of the record as a whole.” Serfass, 684 F.3d at 550
   (internal quotation marks and citation omitted).
          Section 2G1.3(b)(2)(B) provides for a two-level increase if “a
   participant otherwise unduly influenced a minor to engage in prohibited
   sexual conduct.”      The enhancement “applies where ‘a participant’s
   influence over the minor compromised the voluntariness of the minor’s
   behavior.’” United States v. Smith, 895 F.3d 410, 417 (5th Cir. 2018) (quoting
   § 2G1.3, comment. (n.3(B))). A “participant” is defined as “a person who
   is criminally responsible for the commission of the offense, but need not have
   been convicted.” U.S.S.G. § 3B1.1, comment. (n.1); see § 2G1.3, comment.
   (n.1). Where a participant in the offense is at least 10 years older than the
   minor, there is a rebuttable presumption that the enhancement applies.
   § 2G1.3, comment. (n.3(B)).
          While Ferguson admits that the rebuttable presumption of undue
   influence applied to Black, he argues that there was insufficient evidence to
   apply the enhancement based on his own conduct, and that the record




                                          2
Case: 22-10417        Document: 00516588550         Page: 3   Date Filed: 12/23/2022




                                     No. 22-10417


   showed that MV1 was predisposed to engage in prostitution on her own
   accord. Ferguson’s argument fails for two reasons. First, the record reflects
   that Ferguson exercised sufficient undue influence over MV1 to support the
   enhancement based solely on his own conduct. See Serfass, 684 F.3d at 550;
   United States v. Anderson, 560 F.3d 275, 283 (5th Cir. 2009); United States v.
   Pringler, 765 F.3d 445, 456 (5th Cir. 2014).
             Second, even if Black alone unduly influenced MV1, § 2G1.3(b)(2)(B)
   applies based on the conduct of any offense participant. The rebuttable
   presumption applies to Black, who is over 10 years older than MV1, and
   Ferguson did not offer any evidence to rebut the presumption of undue
   influence. Ferguson does not dispute that Black was a participant in the
   offense and, in fact, urges that his own role in the operation was minimal
   relative to Black’s role in the “prostitution activities.” Thus, Ferguson does
   not deny that Black unduly influenced MV1 to engage in sex work, a
   conclusion supported by the record; nor does he contend that Black’s
   conduct was outside the scope of or not in furtherance of their joint criminal
   undertaking or that it was not reasonably foreseeable in connection with the
   offense. See U.S.S.G. § 1B1.3(a)(1)(B). Accordingly, there was no error in
   applying the undue influence enhancement to Ferguson. See Smith, 895 F.3d
   at 417.
             AFFIRMED.




                                          3